340 S.W.3d 266 (2011)
STATE of Missouri, Respondent,
v.
Demetrius R. HARBOUR, Appellant.
No. WD 72303.
Missouri Court of Appeals, Western District.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
John M. Simpson, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Demetrius Harbour appeals his conviction by a jury of second degree murder, section 565.021. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).